BR WwW WN

sa DN AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04541-LB Document 45-1 Filed 11/13/20 Page 1 of 2

D. Victoria Baranetsky (Cal. Bar No. 311892)
THE CENTER FOR INVESTIGATIVE
REPORTING

1400 65th St., Suite 200

Emeryville, CA 94608

vbaranetsky @revealnews.org

Telephone: (510) 982-2890

Attorney for Plaintiff
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION
THE CENTER FOR INVESTIGATIVE Case No. 19-CV-4541 LB
REPORTING, .
DECLARATION OF AMBASSADOR
Plaintiff, ROBERT BLAKE IN SUPPORT OF
OPPOSITION TO DEFENDANT’S
MOTION FOR SUMMARY JUDGMENT
v. AND CROSS MOTION FOR SUMMARY

JUDGMENT
FEDERAL BUREAU OF INVESTIGATION,

Defendant.

 

 

 

I, ROBERT BLAKE, declare:

1. I, Robert Blake, have personal knowledge of the matters stated in this declaration. If
called upon to do so, I am competent to testify to all matters set forth herein.

2. I served for 31 years in the State Department in a wide range of leadership positions.

3. From 2013-2016, I served as the U.S. Ambassador to Indonesia. In 2009, I was
nominated by President Obama to be Assistant Secretary of State for South and Central Asia,
serving from 2009-2013, for which I was awarded the State Department’s Distinguished Service
Award.

4. From 2006-2009, I served concurrently as U.S. Ambassador to Sri Lanka and U.S.

Ambassador to the Maldives.

 
rN

SI HD AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04541-LB Document 45-1 Filed 11/13/20 Page 2 of 2

5. Prior to that, I served as Deputy Chief of Mission in India from 2003-2006, where I
was named the worldwide DCM of the Year by the State Department.

6. In my time in the State Department I became familiar with extraditions. Foreign
governments occasionally inquired about the possibility of the U.S. extraditing one of their foreign
nationals, and our own law enforcement agencies sought extraditions from countries in which I
served.

7. In general, the term “extradition” means the surrender by one state to another state
which requests the surrender of a person who is accused or convicted of a crime committed outside
the territory of the surrendering state and within the jurisdiction of the requesting territory.

8. Generally under United States law (18 U.S.C. § 3184), extradition may be granted
only pursuant to a treaty.

9. The United States does not have an extradition treaty with Indonesia.

10. Extradition of Wamang from Indonesia to the United States is unlikely to occur
because the U.S. does not have an extradition treaty with Indonesia.

11. For example, while a Singaporean national Steven Lim was extradited from Indonesia
to the United States in April 2016, while I was Ambassador to Indonesia this extradition only took
place because Steven Lim was Singaporean and Singapore has an extradition treaty with the U.S..

I declare under penalty of perjury of the laws of the. State of California that the

foregoing is true and correct to the best of my knowledge and belief.

Executed January 30, 2020 in Washington, D.C..

OLE Olake

Amb. Robert Blake.

 

-l-

 

 

BLAKE DECL. IN SUPP, OF
Opp. & CROSS MoT. SUMM. J

 
